Citation Nr: 0208605	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  95-33 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1992 to May 1993.  

The current appeal arose from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado.  The RO, in pertinent part, denied 
entitlement to a bilateral foot disorder, and bilateral 
achillobursitis.  

In April 1996 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.  

In November 2000 the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for bilateral 
achillobursitis, and remanded the claim of entitlement to 
service connection for a bilateral foot disorder to the RO 
for further development and adjudicative actions.  

In February 2002 the RO most recently affirmed the 
determination previously entered.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A bilateral foot disorder clearly and unmistakably 
preexisted service, thereby rebutting the presumption of 
soundness at induction.

2.  There is no evidence that the preexisted bilateral foot 
disorder was permanently worsened during active service.

3.  The competent, probative medical evidence of record shows 
that the preexisting bilateral foot disorder diagnosed as 
developmental in nature by a VA physician, did not 
chronically worsen in service.
CONCLUSION OF LAW

A preexisting bilateral foot disorder was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records shows that the pre-
enlistment physical conducted in December 1991 notes a 
history of fractures to the right ankle and a fracture of the 
right 5th metatarsal in 1987.  The veteran was subsequently 
seen on occasion with complaints of foot pain.  

The veteran was accorded a VA feet examination in July 1995.  
The diagnosis was mass secondary to organized hematoma of the 
right heel.  

Associated with the claims file is a private medical record 
dated in July 1995 that shows the veteran was seen with 
complaints of heel pain.  X-rays of the feet were normal.  
The diagnosis was probable plantar fasciitis.  

During his April 1996 personal hearing before the local 
Hearing Officer the veteran testified that he experienced 
pain in his feet on a daily basis.  

The veteran was accorded a VA examination in May 2000.  The 
diagnoses were developmental malformation (rear foot varus 
with forefoot varus) right foot manifested by limitation of 
motion of subtalar eversion and midtarsal pronation with 
callus under the 5th metatarsal head; and developmental 
malformation (rear foot varus with forefoot varus) of the 
left foot manifested by limitation of motion of subtalar 
eversion and midtarsal pronation.  



Associated with the claims folder are VA clinical records 
dated from October 2000 to January 2001 that show the veteran 
was seen for complaints of foot pain.  

The veteran was accorded a VA feet examination in August 
2001.  The examiner reviewed the claims file prior to 
examination.  The diagnoses provided were developmental 
malformation (rear foot varus with forefoot varus) right foot 
manifested by limitation of motion of subtalar eversion and 
midtarsal pronation with callus under the 5th metatarsal and 
left foot manifested by limitation of motion of subtalar 
eversion and midtarsal pronation.  

The examiner opined that the malformations of the feet 
occurred prior to the veteran's entry into service.  He 
recorded the all of the bones of the hindfoot had been fully 
formed by late adolescence.  He noted that growth and 
development of the calcaneus, the bone primarily responsible 
for defining the limits of subtalar motion, was complete in 
males when the epiphysis of the posterior part of the 
calcaneus unites to the body of the calcaneus at 16 years of 
age.  

The examiner noted that while in service, the veteran 
developed bursitis of his heels due to irritation of the 
heels by military boots.  When he discontinued boot wear, his 
bursitis resolved.  The examiner recorded it was highly 
unlikely that the veteran's bilateral foot disorder was 
aggravated by service.  He had fixed skeletal malformations 
of his feet.  The extent of his hindfoot varus was not 
changed by military service.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).


Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2001).  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9 (2001).

VAOPGCPREC 82-90 provides that there is a distinction under 
the law between a congenital or developmental "disease" and 
a congenital "defect" for service connection purposes in 
that congenital diseases may be recognized as service 
connected if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations.  

A congenital or developmental "defect", on the other hand, 
because of 38 C.F.R. § 3.303(c), is not service connectable 
in its own right though service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect during service.

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  38 C.F.R. § 3.303(c) 
(2001).

The CAVC held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that, "Even if the veteran's (disability) is properly found 
to have preexisted service, the presumption of aggravation 
must also be addressed.  Id.

The CAVC has emphasized that VA's burden of proof for 
rebutting the presumption of soundness is not merely evidence 
that is "cogent and compelling," i.e., a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable. 



In its decision, the CAVC noted that "the word 
'unmistakable' means that an item cannot be misinterpreted 
and misunderstood, i.e., it is undebatable." Vanerson v. 
West, 12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll.Ed. 1988)).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306 (2001).  See Green v. Derwinski, 1 Vet. App. 
320, 322-23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be considered where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. Id.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993); citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

It is not necessary that a specific link be shown between in-
service activity and the deterioration of the preservice 
disability in order to prevail.  It is enough that the 
aggravation occurred in service.  See Browder v. Derwinski, 1 
Vet. App. 204 (1991).




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107.


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096. 

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed him of the evidence to support his claim via 
the rating decisions, and statement and supplemental 
statements of the case and associated correspondence issued 
since the veteran filed his claim.  The above documentation 
in the aggregate has informed the veteran of the rationale 
for the denial of his claim.



Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.

With respect to examination of the veteran, the Board finds 
that no basis exists upon which to predicate reexamination of 
the veteran examined prior to a consideration of his claim on 
the merits.  In this regard, the Board notes that the case 
was previously remanded to the RO for the specific purpose of 
having the veteran examined to determine whether he had any 
preexisting bilateral foot disorder, and if so, whether such 
disorder was aggravated as a result of his service.  

The VA medical examiner provided a probative, competent 
medical opinion addressing the issue of aggravation of a 
preexisting disorder.  In view of the foregoing discussion, 
the Board finds that the veteran need not be reexamined in 
connection with the current appeal.

Accordingly, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for adjudication 
of his claim under the new law by the RO would only serve to 
further delay resolution of his claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service connection

The threshold question to be answered in this case is whether 
the record contains clear and unmistakable evidence that the 
veteran's currently diagnosed bilateral foot disorder existed 
prior to service and if so, whether it was aggravated 
thereby.

With respect to the existence of a bilateral foot disorder 
prior to entering service, the Board notes that a VA medical 
professional has addressed this very question.  The most 
recent formal VA examination of record shows that the VA 
medical examiner reviewed the record and recorded his 
impression that the malformations of both the veteran's feet 
were already in existence prior to his entry onto active 
duty.  He specifically noted that the malformations were 
already a reality while the veteran was an adolescent, and 
well prior to his entry into service.  

Thus, the establishment of the existence of developmental 
deformities of both feet by a VA physician is sufficient to 
show that the veteran's claimed disability existed prior to 
service, rebuts the presumption of soundness at induction, 
and nullifies any need for additional evidence to prove same.  
See 38 C.F.R. § 3.303(c) (2001).

VA law and regulations provide that congenital or 
developmental defects may not be service-connected because 
they are not considered "diseases or injuries."  38 C.F.R. 
§ 3.303(c). However, congenital defects may be service-
connectable if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations.  See 
VAOPGXCPREC 82-90, supra.

As noted previously, temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Jensen, 4 
Vet. App. 304, 306-307)(citing Hunt, 1 Vet. App. 292).  The 
veteran has not submitted any competent medical evidence of a 
permanent worsening of the underlying developmental bilateral 
foot disorder as a result of service.

Since the competent, probative medical evidence of record 
establishes that the veteran's claimed bilateral foot 
disorder existed prior to service, the question becomes 
whether such bilateral foot disorder was aggravated during 
military service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), 
the CAVC held that even if the veteran's disability is 
properly found to have preexisted service, the presumption of 
aggravation must be addressed.

The Board reiterates, that a preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306(a).  

Here, a VA physician in August 2001 clearly discounted any 
aggravation of the veteran's preexisting bilateral foot 
disorder.  The examiner specifically recorded that the extent 
of the veteran's hindfoot varus was not changed by his 
service.

Since the probative, competent medical evidence of record 
shows that the veteran's preexisting bilateral foot disorder 
was not aggravated by service, the Board finds that service 
connection may not be granted.

Regardless of the nature of the veteran's contentions and 
arguments for service connection, the Board finds that as a 
lay person, he is not competent to opine that his bilateral 
foot disorder was either incurred in or aggravated by active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The lay opinions of the veteran and his friends regarding the 
fact that his bilateral foot disorder was incurred in or 
aggravated by service are not competent on medical questions 
of diagnosis and etiology.  They have not offered any 
evidence of medical training or expertise demonstrating that 
they have been trained in the medical arts thereby rendering 
them incompetent to offer an opinion as to diagnosis and/or 
etiology of a disorder.  They are clearly alleging a fact 
which is beyond their competence to do so.  Espiritu, supra.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's bilateral foot disorder was aggravated during 
service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral foot 
disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for a bilateral foot 
disorder is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

